Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150715                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 150715
                                                                    COA: 323391
Bay CC: 09-010801-FH
  DOUGLAS WILLIAM JAMISON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 7, 2014
  order of the Court of Appeals is considered. We DIRECT the Bay County Prosecutor to
  answer the application for leave to appeal within 28 days after the date of this order. In
  particular, the prosecutor shall address the basis, if any, for assigning 10 points for OV 9,
  MCL 777.39, and for assigning 10 points for OV 19, MCL 777.49.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2015
           p1118
                                                                               Clerk